Case: 18-60006   Document: 00514732897       Page: 1   Date Filed: 11/21/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                   No. 18-60006             United States Court of Appeals
                                                                     Fifth Circuit

                                                                   FILED
                                                            November 21, 2018
SCOOTER LYNN ROBINSON,
                                                              Lyle W. Cayce
            Plaintiff-Appellant,                                   Clerk


v.

WARDEN NORRIS HOGANS; VERNELL THOMAS; RAY RICE; MATTHEW
NAIDOW; CHRISTOPHER DYKES; RICHARD RICKS; SERGEANT
QUINCY DUKES; MARYLIN BRAXTON; NAKIA ANDERSON; REGINA
BENDER; JANIE BIRDTAIL; AMY HODGSON; JOSHUA ROBERTS;
SIMONE JONES; ROSEMARY COTTON; MARY DEMPSEY; METINA
STEELE,

            Defendants-Appellees.


                Appeals from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 3:15-CV-263


Before OWEN, WILLETT, and OLDHAM, Circuit Judges.
PER CURIAM:
      Scooter Lynn Robinson, Mississippi prisoner # L1529, moves for leave to
appeal in forma pauperis (IFP) from the dismissal of his civil rights action
under 42 U.S.C. § 1983.        He named several defendants and alleged
constitutional violations arising from incidents at the East Mississippi
Correctional Facility where he was imprisoned. The district court granted
summary judgment dismissing the action on the ground that Robinson failed
    Case: 18-60006     Document: 00514732897      Page: 2   Date Filed: 11/21/2018


                                  No. 18-60006

to allege the deprivation of any constitutionally protected interest cognizable
in a § 1983 action.
      In this court, Robinson merely repeats the allegations of his complaint
and thus fails to rebut the defendants’ showing that there is no genuine issue
of material fact that would preclude granting judgment for the defendants as
a matter of law. See FED. R. CIV. P. 56(a); Hernandez v. Yellow Transp., Inc.,
670 F.3d 644, 650 (5th Cir. 2012); see also Duffie v. United States, 600 F.3d
362, 371 (5th Cir. 2010) (noting that where the moving party has met its initial
burden the nonmoving party may not rest on mere allegations but must point
to specific facts and explain how they support his position). Because Robinson
does not address the district court’s reasons for judgment, he thus fails to
identify any non-frivolous issue for appeal. See Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1997); Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (per
curiam). His IFP motion is DENIED, and because it is “apparent that an
appeal would be meritless,” his appeal is DISMISSED as frivolous. See Baugh,
117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
      The dismissal of this appeal as frivolous counts as a strike under 28
U.S.C. § 1915(g). See Coleman v. Tollefson, 135 S. Ct. 1759, 1761–64 (2015).
Robinson is WARNED that if he accumulates three strikes, he will not be
allowed to proceed IFP in any civil action or appeal unless he “is under
imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). Robinson is
also WARNED that, aside from the three-strikes IFP bar under § 1915(g),
frivolous filings will subject him to monetary sanctions and limits on his access
to this court and any court subject to this court’s jurisdiction.




                                        2